EXHIBIT 99 HOME PROPERTIES, INC. SUPPLEMENTAL FINANCIAL INFORMATION SECOND QUARTER 2011 TABLE OF CONTENTS 2Q 2011 Supplemental Reports Page 1. Earnings Release 1-8 2. Owned Community Results, Quarterly and Year-to-Date 9-12 3. Physical Occupancy Comparison by Region 13 4. Net Operating Results 14 5. New Lease and Renewal Lease Rents vs. Expiring Lease Rents 15 6. Resident Statistics 16 7. Net Operating Income Detail and Seasonality Factor for NAV Calculation 17 8. Operating Expense Detail 18 9. Discontinued Operations 19 Summary of Recent Acquisitions 20 Summary of Recent Sales 21 Breakdown of Owned Units by Market 22 Debt Summary Schedule 23-25 Recurring Capital Expenditure and Adjusted NOI Summary 26-28 Development Communities 29 2011 Earnings Guidance 30 FOR IMMEDIATE RELEASE Home Properties Reports Second Quarter 2011 Results FFO Per Share Exceeds Wall Street’s Mean Estimate by 1 Cent ROCHESTER, N.Y., August 4, 2011 – Home Properties (NYSE:HME) today released financial results for the second quarter ended June 30, 2011.All results are reported on a diluted basis. “Operating performance remained strong in the second quarter, resulting in same-store net operating income growth for the 2011 first half of 7.5%,” said HomeProperties’ President and CEO Edward J. Pettinella.“Our Mid-Atlantic asset focus, the financial performance of recently acquired properties and our continued emphasis on maximizing operating efficiencies are strengthening our performance as multifamily fundamentals improve.” Earnings per share ("EPS") for the quarter ended June 30, 2011 was $0.20, compared to $0.14 for the quarter ended June 30, 2010.The $0.06 increase in EPS is primarily attributable to a $3.4 million increase in income from continuing operations.EPS for the six months ended June30, 2011 was $0.39, compared to $0.21 for the six months ended June 30, 2010.The $0.18 increase in EPS was due to an $8.8 million increase in income from continuing operations.Increased income from continuing operations is attributed to both the properties owned throughout 2010 and 2011 (the “Core” properties) and those acquired/developed subsequent to January 1, 2010 (the “Acquisition” properties). For the quarter ended June 30, 2011, Funds From Operations ("FFO") was $44.6 million, or $0.87 per share, compared to $37.0 million, or $0.76 per share, for the quarter ended June 30, 2010, which equates to a 14.1% increase on a per-share basis.Second quarter 2011 FFO of $0.87per share was $0.01 above the analysts’ mean estimate, as reported by Thomson, and $0.03 above the midpoint of the guidance range provided by management.FFO for the six months ended June 30, 2011 was $1.73 per share, compared to $1.47 per share in the year-ago period.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. Second Quarter Operating Results For the second quarter of 2011, same-property comparisons (for 104 Core properties containing 35,801 apartment units owned since January 1, 2010) reflected an increase in total revenues of 4.0% compared to the same quarter a year ago.Net operating income ("NOI") increased by 6.3% from the second quarter of 2010.Property level operating expenses increased by 0.5% compared to the prior year quarter, primarily due to increases in natural gas heating costs, water & sewer, repairs & maintenance and real estate taxes, which were partially offset by a decrease in property insurance expense. Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page 2 of 8 Average physical occupancy for the Core properties was 95.6% during the second quarter of 2011, up from 95.5% during the second quarter of 2010.Average monthly rental rates of $1,165 represent a 3.2% increase compared to the year-ago period. On a sequential basis, compared to the 2011 first quarter results for the Core properties, rental income (excluding utility recovery) increased 1.6% in the second quarter of 2011, total revenues decreased 1.0%, expenses were down 8.7% and NOI increased 4.5%.Average physical occupancy increased 0.3% to 95.6%. The total revenue decrease in the second quarter compared to the first quarter was due to the typical seasonality from lower heating cost reimbursements.The expense decrease between the first and second quarters represented seasonality from lower natural gas and snow removal costs. Physical occupancy for the 3,390 apartment units acquired/developed between January 1, 2010 and June 30, 2011 averaged 93.0% during the second quarter of 2011, at average monthly rents of $1,289. Year-to-Date Operating Results For the six months ended June 30, 2011, same-property comparisons for the Core properties reflected an increase in total revenues of 3.6% and a decrease in total expenses of 1.8%, resulting in a 7.5% increase in NOI compared to the first six months of 2010.Property level operating expenses decreased primarily due to lower electricity, property insurance and snow removal costs. Average physical occupancy for the Core properties was 95.5% during the first six months of 2011, up from 95.2% a year ago, with average monthly rental rates of $1,158, an increase of 2.7% over the prior year. Acquisitions/Dispositions As previously reported, on April 19, 2011, the Company acquired Hunters Glen, a 108-unit apartment community located in Frederick, Maryland for $7.0 million.Acquisition costs of $89,000 were included in other expenses in the second quarter of 2011. Also as previously reported, subsequent to the end of the second quarter, the Company acquired two apartment communities with a total of 505 units in the Philadelphia and Boston regions for a combined $65.1 million paid in cash using proceeds from the At-The-Market (ATM) equity offering program.Acquisition costs of approximately $0.4 million will be included in other expenses in the 2011 third quarter. Year-to-date, the Company has acquired a total of three communities with 613 units for a combined purchase price of $72.1 million. There were no dispositions of apartment communities during the first half of2011. Table of Contents Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page3 of 8 Development Construction of Phase Two of The Courts at Huntington Station, comprised of 219 units, was completed in the second quarter of 2011 and move-ins began in mid-May.Currently, 40.6% of the units are leased. Stabilized occupancy is expected to occur within a year. Construction of The Apartments at Cobblestone Square, located in Fredericksburg, Virginia has commenced.The 314-unit, class-A community is estimated to be completed in 2012. Capital Markets Activities As of June 30, 2011, the Company’s ratio of debt-to-total market capitalization was 44.4% (based on a June 30, 2011 stock price of $60.88 to determine equity value), with no outstanding balance on its $175 million revolving credit facility and $32 million of unrestricted cash on hand.Total debt of $2.5 billion was outstanding, at rates of interest averaging 5.2% and with staggered maturities averaging seven years.Approximately 92% of total indebtedness is at fixed rates.Interest coverage for the quarter averaged 2.4 times and the fixed charge ratio averaged 2.3 times. The Company has an At-The-Market equity offering program through which it may sell up to 3.6million common shares.During the second quarter, 1,485,707 shares were issued at an averageprice of $60.65 generating net proceeds of $88.3 million.Pending trades at the end of June included an additional 35,000 shares issued at an average price of $60.15 generating net proceeds of $2.1 million.Year-to-date, 2,361,707 shares have been issued at an average price of $59.17 generating gross proceeds of $139.7 million and net proceeds of $136.9 million.There are 1,238,293million common shares remaining under this program. Outlook Based on higher second quarter 2011 results than expected and higher results expected for the balance of the year, the Company has increased the midpoint of its prior FFO guidance by eightcents to $3.51 and the range of FFO per share to $3.47 to $3.55 from $3.37 to $3.49.This guidance range reflects management’s current assessment of economic and market conditions. Guidance for Operating FFO, which excludes expensing of acquisition costs, is four cents higher with a midpoint of $3.55. The quarterly breakdown for the balance of 2011 guidance on FFO per share results is as follows:Third quarter $0.84 to $0.88; fourth quarter $0.90 to $0.94. Dividend Declared The Company announced a regular cash dividend on the Company’s common shares of $0.62per share for the quarter ended June 30, 2011.The dividend is payable on August26, 2011 to shareholders of record on August 16, 2011 and is equivalent to an annualized rate of $2.48 per share.The current annual dividend represents a 3.9% yield based on the August 2 closing price of $62.83.Home Properties’ common stock will begin trading ex-dividend on August12, 2011. Table of Contents Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page4 of 8 Supplemental Information The Company produces supplemental information that includes details regarding property operations, other income, acquisitions, sales, market geographic breakdown, debt and new development.The supplemental information is available via the Company's website through the "Investors" section, e-mail or facsimile upon request. Second Quarter 2011 Earnings Conference Call The Company will conduct a conference call and simultaneous webcast tomorrow at 11:00AMET to review and comment on the information reported in this release.To listen to the call, please dial 800-913-1647 (International 212-231-2900).An audio replay of the call will be available through August 11, 2011, by dialing 800-633-8284 or 402-977-9140 and entering the passcode 21510467.The Company webcast, which includes audio and a slide presentation, will be available, live at 11:00 AM and archived by 1:00 PM, through the "Investors" section home page of the website homeproperties.com. Third Quarter 2011 Conference/Event Schedule Home Properties is scheduled to participate in the Bank of America Merrill Lynch 2011 Global Real Estate Conference at the Westin New York at TimesSquare September 7-8 and the BMOCapital Markets 6th Annual North American Real Estate Conference September 21-22 at The Peninsula Hotel in Chicago.The audio presentation and related materials will be available at homeproperties.com in the “Investors”section. Third Quarter 2011 Earnings Release and Conference Call The third quarter financial results are scheduled to be released after the stock market closes on Thursday, November 3, 2011.A conference call, which will be simultaneously webcast, is scheduled for Friday, November 4, 2011 at 11:00AM ET and is accessible following the above instructions for the second quarter earnings conference call.The passcode for the third quarter audio replay will be 21510468. This press release contains forward-looking statements.Although the Company believes expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved.Factors that may cause actual results to differ include general economic and local real estate conditions, the weather and other conditions that might affect operating expenses, the timely completion of repositioning and new development activities within anticipated budgets, the actual pace of future acquisitions and dispositions, and continued access to capital to fund growth. Home Properties is a publicly traded apartment real estate investment trust that owns, operates, develops, acquires and rehabilitates apartment communities primarily in selected Northeast and Mid-Atlantic markets.Currently, Home Properties owns and operates 118 communities containing 39,696 apartment units.For more information, visit Home Properties’ website at homeproperties.com. Table of Contents Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page5 of 8 HOME PROPERTIES, INC. SUMMARY OF OCCUPANCY AND PROPERTY OPERATING RESULTS Second Quarter: 2Q 2011 Average 2Q 2011 vs. 2010 % Growth Avg. Physical Monthly Base Occupancy(a) Rent/ Rental Total Total 2Q 2011 2Q 2010 Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ % Acquisition Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA Avg. Physical Year-To-Date: Occupancy(a) YTD 2011 YTD 2011 vs. YTD 2010 % Growth Average Monthly Base YTD YTD Rent / Rental Total Total Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ % % %) % Acquisition Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA (a) Average physical occupancy is defined as total possible rental income, net of vacancy expense, as a percentage of total possible rental income. Total possible rental income is determined by valuing occupied units at contract rates and vacant units at market rents. (b) Core Properties consist of 104 properties with 35,801 apartment units owned throughout 2010 and2011. (c) Acquisition Properties consist of 12 properties with 3,390 apartment units acquired/developed subsequent to January1, 2010. Table of Contents Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page6 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended Six Months Ended June 30 June 30 Rental income $ Property other income Other income 17 30 70 88 Total revenues Operating and maintenance General and administrative Interest Depreciation and amortization Other expenses 99 Total expenses Income from continuing operations Discontinued operations Income (loss) from discontinued operations - ) - ) Gain (loss) on disposition of property - (2 ) - ) Discontinued operations - ) - ) Net income Net income attributable to noncontrolling interest ) Net income attributable to common stockholders $ Reconciliation from net income attributable to common stockholders to Funds From Operations: Net income available to common stockholders $ Real property depreciation and amortization Noncontrolling interest (Gain) loss on disposition of property - 2 - 13 FFO - basic and diluted (1) $ Pursuant to the revised definition of Funds From Operations adopted by the Board of Governors of the National Association of Real Estate Investment Trusts ("NAREIT"), FFO is defined as net income (computed in accordance with accounting principles generally accepted in the United States of America ("GAAP")) excluding gains or losses from disposition of property, noncontrolling interest and extraordinary items plus depreciation from real property.Because of the limitations of the FFO definition as published by NAREIT as set forth above, the Company has made certain interpretations in applying the definition.The Company believes all adjustments not specifically provided for are consistent with the definition.Other similarly titled measures may not be calculated in the same manner. Table of Contents Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page7 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended Six Months Ended June 30 June 30 FFO – basic and diluted $ FFO – basic and diluted $ Acquisition costs of closed deals included in other expenses 99 Operating FFO (2) $ FFO – basic and diluted $ Recurring non-revenue generating capital expenses ) Addback of non-cash interest expense AFFO (3) $ Operating FFO $ Recurring non-revenue generating capital expenses ) Addback of non-cash interest expense Operating AFFO (2) (3) $ Weighted average shares/units outstanding: Shares – basic Shares – diluted Shares/units – basic (4) Shares/units – diluted (4) Per share/unit: Net income – basic $ Net income – diluted $ FFO – basic $ FFO – diluted $ Operating FFO (2) $ AFFO (3) $ Operating AFFO (2) (3) $ Common Dividend paid $ Operating FFO is defined as FFO as computed in accordance with NAREIT definition, adjusted for the addback of acquisition costs on closed deals. Adjusted Funds From Operations ("AFFO") is defined as gross FFO less an annual reserve for anticipated recurring, non-revenue generating capitalized costs of $800 per apartment unit in 2011 and 2010.Non-cash interest expense of the exchangeable senior notes in accordance with ASC 470-20 (formerly APB14-1) has been added back for 2011 and 2010.The resulting sum is divided by the weighted average shares/units on a diluted basis to arrive at AFFO per share/unit. Basic includes common stock outstanding plus operating partnership units in Home Properties, L.P., which can be converted into shares of common stock.Diluted includes additional common stock equivalents. Table of Contents Home Properties Reports Second Quarter 2011 Results For Immediate Release:August 4, 2011 Page8 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED BALANCE SHEETS (in thousands - Unaudited) June 30, 2011 December 31, 2010 Land $ $ Construction in progress Buildings, improvements and equipment Accumulated depreciation ) ) Real estate, net Cash and cash equivalents Cash in escrows Accounts receivable Prepaid expenses Deferred charges Other assets Total assets $ $ Mortgage notes payable $ $ Exchangeable senior notes Line of credit - Accounts payable Accrued interest payable Accrued expenses and other liabilities Security deposits Total liabilities Common stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Total shares/units outstanding: Common stock Operating partnership units For further information: David P. Gardner, Executive Vice President and Chief Financial Officer, (585) 246-4113 Charis W. Warshof, Vice President, Investor Relations, (585) 295-4237 ### Table of Contents Owned Community Results SECOND QUARTER 2011 2Q '11 versus 2Q '10 % Growth # of Date 2Q '11 2Q '11 2Q '10 Rental Total Total Total 2Q '11 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI Baltimore Region Annapolis Roads 6/17/2010 $ % n/a n/a n/a n/a n/a Bonnie Ridge 7/1/1999 $ % %) % Canterbury Apartments 7/16/1999 $ % Charleston Place 9/30/2010 $ % n/a n/a n/a n/a n/a Country Village 4/30/1998 $ % Dunfield Townhomes 11/1/2007 $ % %) % Falcon Crest 7/16/1999 $ % Fox Hall Apartments 3/29/2007 $ % Gateway Village 7/16/1999 $ % %) Heritage Woods 10/4/2006 $ % Middlebrooke Apartments 4/1/2010 $ % Mill Towne Village Apts 5/31/2001 $ % Morningside Heights 4/30/1998 $ % Owings Run 7/16/1999 $ % Ridgeview at Wakefield Valley 1/13/2005 $ % Saddle Brooke Apartments 10/29/2008 $ % Selford Townhomes 7/16/1999 $ % The Coves at Chesapeake 11/20/2006 $ % %) The Greens at Columbia 7/29/2010 $ % n/a n/a n/a n/a n/a Timbercroft Townhomes 7/16/1999 $ % % % %) % %) Top Field 10/4/2006 $ % Village Square Townhomes 7/16/1999 $ % Westbrooke Apartments 4/1/2010 $ % Woodholme Manor 3/31/2001 $ % % % %) %) % Total Baltimore Region $ % Boston Region Gardencrest 6/28/2002 $ % Highland House 5/31/2006 $ % %) % Liberty Place 6/6/2006 $ % % % %) %) % Stone Ends 2/12/2003 $ % %) % The Heights at Marlborough 9/7/2006 $ % The Meadows at Marlborough 9/7/2006 $ % %) The Townhomes of Beverly 2/15/2007 $ % The Village at Marshfield 3/17/2004 $ % %) % Westwoods 35 4/30/2007 $ % % % %) %) % Total Boston Region $ % Chicago Region Blackhawk 10/20/2000 $ % %) % Courtyards Village 8/29/2001 $ % %) Cypress Place 12/27/2000 $ % %) % Lakeview Townhomes 10/18/2010 $ % n/a n/a n/a n/a n/a The Colony 9/1/1999 $ % %) % The New Colonies 6/23/1998 $ % %) Total Chicago Region $ % Florida Region The Hamptons 7/7/2004 $ % % %) % %) % Vinings at Hampton Village 7/7/2004 $ % % %) % % %) Total Florida Region $ % % %) % Long Island, NY Region Bayview / Colonial 11/1/2000 $ % Cambridge Village 82 3/1/2002 $ % %) % Crescent Club Apartments 9/30/2010 $ % n/a n/a n/a n/a n/a Devonshire Hills 7/16/2001 $ % %) % Hawthorne Court 4/4/2002 $ % Heritage Square 80 4/4/2002 $ % %) % Holiday Square 5/31/2002 $ % Lake Grove Apartments 2/3/1997 $ % %) % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % South Bay Manor 61 9/11/2000 $ % % % %) %) %) Southern Meadows 6/29/2001 $ % %) % Westwood Village Apts 3/1/2002 $ % Woodmont Village Apts 97 3/1/2002 $ % Yorkshire Village Apts 40 3/1/2002 $ % %) Total Long Island Region $ % %) % % Maine Region Liberty Commons 8/30/2006 $ % %) % Redbank Village 7/7/1998 $ % Total Maine Region $ % Page 9 Table of Contents Owned Community Results SECOND QUARTER 2011 2Q '11 versus 2Q '10 % Growth # of Date 2Q '11 2Q '11 2Q '10 Rental Total Total Total 2Q '11 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI New Jersey Region Barrington Gardens 3/1/2005 $ % %) % Chatham Hill Apartments 1/30/2004 $ % East Hill Gardens 33 7/7/1998 $ % % % %) % %) Hackensack Gardens 3/1/2005 $ % Jacob Ford Village 2/15/2007 $ % Lakeview 7/7/1998 $ % %) % Northwood Apartments 1/30/2004 $ % %) % Oak Manor 77 7/7/1998 $ % %) Pleasant View 7/7/1998 $ % %) % Pleasure Bay 7/7/1998 $ % % % %) %) %) Royal Gardens Apartments 5/28/1997 $ % %) Wayne Village 7/7/1998 $ % %) Windsor Realty 67 7/7/1998 $ % %) % Total New Jersey Region $ % Philadelphia Region Castle Club 3/15/2000 $ % %) % Chesterfield 9/23/1997 $ % %) % Curren Terrace 9/23/1997 $ % Glen Brook 7/28/1999 $ % % % %) % %) Glen Manor 9/23/1997 $ % %) % Golf Club 3/15/2000 $ % %) % Hill Brook Place 7/28/1999 $ % Home Properties of Bryn Mawr 3/15/2000 $ % Home Properties of Devon 3/15/2000 $ % New Orleans Park 7/28/1999 $ % Racquet Club 7/7/1998 $ % %) % Racquet Club South 5/27/1999 $ % %) % Ridley Brook 7/28/1999 $ % %) % Sherry Lake 7/23/1998 $ % %) % The Brooke at Peachtree Village 8/15/2005 $ % The Landings 11/25/1996 $ % Trexler Park 3/15/2000 $ % Trexler Park West 8/15/2008 $ % William Henry 3/15/2000 $ % %) % Total Philadelphia Region $ % %) % % Washington, D.C. Region 1200 East West 5/11/2010 $ % n/a n/a n/a n/a n/a Arbor Park of Alexandria 11/16/2000 $ % % % %) %) %) Braddock Lee 3/16/1998 $ % Cider Mill 9/27/2002 $ % %) % Cinnamon Run 12/28/2005 $ % %) % Courts at Huntington Station Under Construction $ % n/a n/a n/a n/a n/a East Meadow 8/1/2000 $ % Elmwood Terrace 6/30/2000 $ % Falkland Chase 9/10/2003 $ % %) % Hunters Glen 4/19/2011 $ % n/a n/a n/a n/a n/a Mount Vernon Square 12/27/2006 $ % Park Shirlington 3/16/1998 $ % Peppertree Farm 12/28/2005 $ % Seminary Hill 7/1/1999 $ % Seminary Towers 7/1/1999 $ % Tamarron Apartments 7/16/1999 $ % %) % The Apts at Wellington Trace 3/2/2004 $ % %) % The Courts at Fair Oaks 9/30/2010 $ % n/a n/a n/a n/a n/a The Manor - MD 8/31/2001 $ % %) % The Manor - VA 2/19/1999 $ % The Sycamores 12/16/2002 $ % %) % Village at Potomac Falls 8/5/2010 $ % n/a n/a n/a n/a n/a Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % Westchester West 12/30/2008 $ % %) % Woodleaf Apartments 3/19/2004 $ % Total Washington, D.C. Region $ % %) % % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Page 10 Table of Contents Owned Community Results June YTD YTD '11 versus YTD '10 % Growth # of Date YTD '11 YTD '11 YTD '10 Rental Total Total Total YTD '11 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI Baltimore Region Annapolis Roads 6/17/2010 $ % n/a n/a n/a n/a n/a Bonnie Ridge 7/1/1999 $ % %) % Canterbury Apartments 7/16/1999 $ % Charleston Place 9/30/2010 $ % n/a n/a n/a n/a n/a Country Village 4/30/1998 $ % %) % Dunfield Townhomes 11/1/2007 $ % %) % Falcon Crest 7/16/1999 $ % %) % Fox Hall Apartments 3/29/2007 $ % %) % Gateway Village 7/16/1999 $ % Heritage Woods 10/4/2006 $ % %) % Middlebrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Mill Towne Village Apts 5/31/2001 $ % %) % Morningside Heights 4/30/1998 $ % %) % Owings Run 7/16/1999 $ % %) % Ridgeview at Wakefield Valley 1/13/2005 $ % %) % Saddle Brooke Apartments 10/29/2008 $ % Selford Townhomes 7/16/1999 $ % %) % The Coves at Chesapeake 11/20/2006 $ % The Greens at Columbia 7/29/2010 $ % n/a n/a n/a n/a n/a Timbercroft Townhomes 7/16/1999 $ % %) % Top Field 10/4/2006 $ % %) % Village Square Townhomes 7/16/1999 $ % %) % Westbrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Woodholme Manor 3/31/2001 $ % %) % Total Baltimore Region $ % %) % % Boston Region Gardencrest 6/28/2002 $ % %) Highland House 5/31/2006 $ % %) % Liberty Place 6/6/2006 $ % % % %) % %) Stone Ends 2/12/2003 $ % The Heights at Marlborough 9/7/2006 $ % The Meadows at Marlborough 9/7/2006 $ % %) The Townhomes of Beverly 2/15/2007 $ % %) The Village at Marshfield 3/17/2004 $ % Westwoods 35 4/30/2007 $ % % % %) % %) Total Boston Region $ % %) % Chicago Region Blackhawk 10/20/2000 $ % %) % Courtyards Village 8/29/2001 $ % Cypress Place 12/27/2000 $ % %) % Lakeview Townhomes 10/18/2010 $ % n/a n/a n/a n/a n/a The Colony 9/1/1999 $ % % %) % %) % The New Colonies 6/23/1998 $ % Total Chicago Region $ % Florida Region The Hamptons 7/7/2004 $ % % %) % %) % Vinings at Hampton Village 7/7/2004 $ % % %) % % % Total Florida Region $ % % %) % %) % % Long Island, NY Region Bayview / Colonial 11/1/2000 $ % Cambridge Village 82 3/1/2002 $ % %) % Crescent Club Apartments 9/30/2010 $ % n/a n/a n/a n/a n/a Devonshire Hills 7/16/2001 $ % Hawthorne Court 4/4/2002 $ % Heritage Square 80 4/4/2002 $ % %) % Holiday Square 5/31/2002 $ % Lake Grove Apartments 2/3/1997 $ % %) % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % South Bay Manor 61 9/11/2000 $ % % % %) %) %) Southern Meadows 6/29/2001 $ % %) % Westwood Village Apts 3/1/2002 $ % Woodmont Village Apts 97 3/1/2002 $ % Yorkshire Village Apts 40 3/1/2002 $ % Total Long Island Region $ % %) % % Maine Region Liberty Commons 8/30/2006 $ % %) % Redbank Village 7/7/1998 $ % %) % Total Maine Region $ % %) % % Page 11 Table of Contents Owned Community Results June YTD YTD '11 versus YTD '10 % Growth # of Date YTD '11 YTD '11 YTD '10 Rental Total Total Total YTD '11 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI New Jersey Region Barrington Gardens 3/1/2005 $ % Chatham Hill Apartments 1/30/2004 $ % East Hill Gardens 33 7/7/1998 $ % % % %) % %) Hackensack Gardens 3/1/2005 $ % Jacob Ford Village 2/15/2007 $ % %) % Lakeview 7/7/1998 $ % Northwood Apartments 1/30/2004 $ % %) % Oak Manor 77 7/7/1998 $ % Pleasant View 7/7/1998 $ % %) % Pleasure Bay 7/7/1998 $ % % % %) % %) Royal Gardens Apartments 5/28/1997 $ % %) Wayne Village 7/7/1998 $ % Windsor Realty 67 7/7/1998 $ % Total New Jersey Region $ % Philadelphia Region Castle Club 3/15/2000 $ % %) % Chesterfield 9/23/1997 $ % %) % Curren Terrace 9/23/1997 $ % %) % Glen Brook 7/28/1999 $ % % % %) %) %) Glen Manor 9/23/1997 $ % %) % Golf Club 3/15/2000 $ % Hill Brook Place 7/28/1999 $ % Home Properties of Bryn Mawr 3/15/2000 $ % %) % Home Properties of Devon 3/15/2000 $ % %) % New Orleans Park 7/28/1999 $ % Racquet Club 7/7/1998 $ % %) % Racquet Club South 5/27/1999 $ % %) % Ridley Brook 7/28/1999 $ % %) % Sherry Lake 7/23/1998 $ % The Brooke at Peachtree Village 8/15/2005 $ % The Landings 11/25/1996 $ % Trexler Park 3/15/2000 $ % Trexler Park West 8/15/2008 $ % William Henry 3/15/2000 $ % %) % Total Philadelphia Region $ % %) % % Washington, D.C. Region 1200 East West 5/11/2010 $ % n/a n/a n/a n/a n/a Arbor Park of Alexandria 11/16/2000 $ % % %) %) %) %) Braddock Lee 3/16/1998 $ % %) % Cider Mill 9/27/2002 $ % %) % Cinnamon Run 12/28/2005 $ % %) % Courts at Huntington Station Under Construction $ % n/a n/a n/a n/a n/a East Meadow 8/1/2000 $ % %) % Elmwood Terrace 6/30/2000 $ % %) % Falkland Chase 9/10/2003 $ % %) % Hunters Glen 4/19/2011 $ % n/a n/a n/a n/a n/a Mount Vernon Square 12/27/2006 $ % %) % Park Shirlington 3/16/1998 $ % %) % Peppertree Farm 12/28/2005 $ % %) % Seminary Hill 7/1/1999 $ % %) % Seminary Towers 7/1/1999 $ % %) % Tamarron Apartments 7/16/1999 $ % %) % The Apts at Wellington Trace 3/2/2004 $ % %) % The Courts at Fair Oaks 9/30/2010 $ % n/a n/a n/a n/a n/a The Manor - MD 8/31/2001 $ % % % %) %) % The Manor - VA 2/19/1999 $ % %) % The Sycamores 12/16/2002 $ % %) % Village at Potomac Falls 8/5/2010 $ % n/a n/a n/a n/a n/a Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % %) % Westchester West 12/30/2008 $ % %) % Woodleaf Apartments 3/19/2004 $ % %) % Total Washington, D.C. Region $ % %) % % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % %) % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Page 12 Table of Contents Physical Occupancy Comparison By Region - Core Properties Sequential Comparison Second Quarter 2011 vs. First Quarter 2011 Region % Units 2Q '11 1Q '11 Variance Washington, D.C. % % % %) Baltimore % New Jersey, Long Island % Philadelphia % % % %) Boston % Chicago % % % %) Florida % Maine % % % %) Total Core % Year over Year Comparison Second Quarter 2011 vs. Second Quarter 2010 Region % Units 2Q '11 2Q '10 Variance Washington, D.C. % % % %) Baltimore % New Jersey, Long Island % Philadelphia % Boston % Chicago % Florida % Maine % % % %) Total Core % June vs. Quarter Comparison Region % Units Jun '11 2Q '11 Variance Washington, D.C. % % % %) Baltimore % % % %) New Jersey, Long Island % Philadelphia % % % %) Boston % Chicago % % % %) Florida % % % %) Maine % % % %) Total Core % % % %) Page 13 Table of Contents Net Operating Results - Core Properties Sequential Results Second Quarter 2011 vs. First Quarter 2011 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % % %) %) %) Baltimore % % %) %) % New Jersey, Long Island % % %) %) % Philadelphia % % %) %) % Boston % % % %) % Chicago % % %) %) % Florida % Maine % Total Core % % %) %) % Year Over Year Results Second Quarter 2011 vs. Second Quarter 2010 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % % % %) % Baltimore % New Jersey, Long Island % Philadelphia % % % %) % Boston % Chicago % Florida % Maine % Total Core % Reflects net change in base rental revenues before utility reimbursements and economic occupancy changes. Page 14 Table of Contents Percentage Change in New Lease and Renewal Lease Rents Compared to Expiring Lease Rents 4Q 1Q 2Q 3Q 4Q 1Q 2Q Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore %) % %) % Boston %) % %) % %) %) % Chicago %) % %) % %) % %) % Florida %) % %) % %) % %) % %) % %) % % % Maine %) % %) % %) % New Jersey, Long Island %) % %) % Philadelphia %) % %) % Washington, D.C. %) % %) % %) % Total Core %) % %) % %) % Spread (1) 7.6% 5.8% 2.5% 1.1% 2.5% 1.7% -1.6% January February March April May June Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore %) % %) % %) % Boston %) % %) % %) % %) % %) % %) % Chicago %) % %) % %) % %) % %) % %) % Florida %) % %) % %) % %) % %) % % % Maine % %) % New Jersey, Long Island %) % %) % %) % %) % Philadelphia %) % %) % %) % Washington, D.C. %) % %) % %) % %) % %) % % % Total Core %) % %) % %) % %) % %) % % % Spread (1) 6.6% 6.3% 4.3% 3.9% 2.4% 1.3% July August September October November December Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore % Boston % %) % % % Chicago %) % %) % %) % Florida %) % % % %) % %) % %) % %) % Maine % %) % %) % %) % % % New Jersey, Long Island % Philadelphia % Washington, D.C. %) % Total Core % Spread (1) 1.6% 0.4% 1.4% 2.0% 2.8% 2.8% January February March April May June July Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore % Boston % Chicago % Florida %) % %) % %) % Maine % New Jersey, Long Island %) % Philadelphia % Washington, D.C. % Total Core %) % Spread (1) 3.4% 1.5% 0.4% -0.4% -1.9% -2.2% -1.6% Spread is the difference between the percentage change in rents on renewed leases compared to new leases. Page 15 Table of Contents Resident Statistics Top Six(1) Reasons for Moveouts - Owned Communities 2Q '11 1Q '11 4Q '10 3Q '10 2Q '10 1Q '10 Year '10 Year '09 Year '08 Eviction/skip % Employment related % Domestic situation % Location convenience/ apartment size % Rent level % Transfer w/in HME % (1) Home purchase was 7th % Traffic - Core Turnover - Core Signed Signed Traffic Traffic Leases Leases 2Q '11 YTD '11 2Q '11 YTD '11 vs. vs. vs. vs. 2Q '10 YTD '10 2Q '10 YTD '10 2Q '11 2Q '10 YTD '11 YTD '10 Region Baltimore %) % % %) % Boston % % %) %) % Chicago %) %) %) %) % Florida % % % %) % Long Island % Maine %) %) %) %) % New Jersey % % %) %) % Philadelphia %) %) %) %) % Washington, D.C. %) % Total Core % % %) %) % Bad Debt as % of Rent and Utility Recovery - Core 2Q '11 2Q '10 YTD '11 YTD '10 % Page 16 Table of Contents Net Operating Income Detail ($ in thousands, except per unit data) Core Properties Qtr % YTD % 2Q '11 2Q '10 Variance Variance YTD '11 YTD '10 Variance Variance Rent $ $ $ % $ $ $ % Utility recovery % % Rent including recoveries % % Other income % % Total income % % Operating & maintenance ) ) ) %) ) ) % Core Properties NOI $ $ $ % $ $ $ % Physical Occupancy % Weighted Avg Rent per Unit $ $ $
